DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Courbat et al. (US 2017/0280771) and Tsuyoshi et al. (US 2009/0314062).
Courbat et al. discloses a smoking device for aerosol-generation comprising a housing 10 and a cartridge 16 containing an aerosol-forming substrate (e.g., an aerosol-forming liquid), a surface acoustic wave-atomizer (SAW-atomizer) chip 15, electronics 14 for operating and controlling the SAW-atomizer chip 15, and a battery 13 providing power to the electronics 14 and the SAW-atomizer chip 15. The SAW-atomizer chip 15 may be a rectangular chip comprising a focusing interdigital transducer 20 including a reflector. A cylindrically-shaped cartridge 16 is closed at its distal end facing the SAW-atomizer chip 15 with a sealing element, for example a pierceable or perforable foil 160. The sealing element is configured to be pierced by a supply element in the form of a pointed capillary element 30, for example a needle or a paper strip. The other, distal end of the capillary element 30 reaches to the focusing zone of the transducer 20 on the SAW-atomizer chip 15, the focusing zone corresponding to the atomization region 40 or vaporization region on the SAW-atomizer chip 15. The SAW-atomizer chip 15 may 
Tsuyoshi et al. discloses a fluid actuator including a piezoelectric body 31, fluid channel 2, substrate 3, lid body 4, container 6, and surface acoustic wave generating portions 101a and 101b. The container 6 storing a fluid is connected to both ends 26 and 27 of the fluid channel 2. The fluid in the container 6 circulates through the pipes and the fluid channel 2 and returns to the container 6 (Figures 2a, 2b, 26a; [0238]). Tsuyoshi et al. does not teach that one of the surface acoustic wave generating portions is located beside the liquid storage chamber along a direction opposite to a flow direction in the flow channel. Tsuyoshi et al. also does not disclose a liquid outlet since the fluid in container 6 flows through channel 2 and returns to container 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747